Citation Nr: 9927457	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUE

Entitlement to service connection for radiation enteritis.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1955.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a July 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claim of service connection 
for a gastrointestinal disability due to radiation exposure.  
In September 1996, the RO received the veteran's notice of 
disagreement.  A statement of the case was issued that 
November.  The veteran's substantive appeal was filed in 
February 1997 and included a request for a personal hearing 
before a member of the travel Board.  However, the request 
for the hearing was withdrawn in April 1997.  In 1998, the 
veteran requested a hearing at the RO before a hearing 
officer, but withdrew that request as well.  

In July 1998, the Board received additional evidence 
regarding the matter on appeal.  In the October 1998 Informal 
Hearing Presentation, the veteran's representative provided 
the proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (1998). 


FINDING OF FACT

The veteran has submitted competent (medical) evidence of a 
current disability, and of a causal connection between 
radiation exposure in service and that disability; lay 
evidence and government records establish that he was an 
atmospheric nuclear weapons test participant in service.


CONCLUSION OF LAW

The veteran's claim for service connection for radiation 
enteritis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO has concluded, and the Board concurs, that the 
evidence mentioned in the above finding satisfies the 
requirements for a well-grounded claim.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  


ORDER

The claim for service connection for radiation enteritis is 
well grounded.  To that extent, the appeal is granted, 
subject to the further development as follows: 


REMAND

In this case, the veteran has submitted competent medical 
evidence to the effect that he suffers from a radiogenic 
disease, and his exposure to radiation from atmospheric 
testing has been demonstrated.  The diagnosis of radiation 
enteritis by the veteran's treating gastroenterologist, Dr. 
Robert M. Kerr, satisfies the provisions of 38 C.F.R. 
§ 3.311(b)(4) (1998). 

Initially, the veteran's participation in atmospheric testing 
could not be confirmed.  In 1978, efforts were made to secure 
information regarding the veteran's exposure to radiation 
from atmospheric testing conducted in 1952 when the veteran 
served with the Weapons Company, 8th Marines.  However, 
responses from the Reynolds Electrical and Engineering 
Company, Inc., the Department of Energy, the Department of 
the Army, and the Defense Nuclear Agency (DNA) (currently and 
hereinafter referred to as the Defense Special Weapons Agency 
(DSWA)), all indicated that there were no records of the 
veteran's exposure to radiation or dosimetry information.  

In a January 1996 letter, DSWA confirmed that the veteran was 
a participant in Operation UPSHOT-KNOTHOLE and provided a 
radiation dose assessment for the veteran.  However, in this 
case, the dose estimate is questioned. 

In April 1996, the following DSWA dose estimate was forwarded 
to the Under Secretary for Health: total external dose listed 
as 4.7 rem gamma (upper bound of 6.8 rem gamma); dose from 
neutron radiation is 0.000; and the 50 year committed dose 
equivalent to the colon is less than 0.150 rem.  Based on the 
information provided and the assumption that the DSWA dose 
estimates were accurate, the Assistant Chief Medical Director 
for Public Health and Environmental Hazards opined that it 
was unlikely that the veteran's gastroenterological symptoms 
and disorders could be linked to exposure to radiation during 
service.  

In a March 1997 letter, Dr. Kerr presented additional 
arguments and medical findings, and raised questions 
regarding the accuracy of the DSWA estimates.  Given Dr. 
Kerr's comments, the Director of Compensation and Pension 
Services requested a second opinion in May 1997.  In June 
1997, the Chief Public Health and Environmental Hazards 
Officer addressed the points made by Dr. Kerr, and noted that 
she was not able to respond to the questions regarding the 
accuracy of the dosage estimates.  She suggested that the 
veteran be apprised of the regulations on submitting 
alternate dose estimates.  

In July 1998, the Board received a copy of a June 1998 letter 
from Richard L. Witcofski, Ph.D., Professor of Radiology at 
Wake Forest University School of Medicine.  In his letter, 
Dr. Witcofski reported that there were discrepancies between 
the reconstructed events presented by DSWA and those related 
by the veteran.  Based on the veteran's description of the 
events and the reported intensities of the fallout which were 
noted to be as high as "50 mr/hr" , Dr. Witcofski opined 
that the veteran's dose "could have been as high as 50 
rem."  He pointed out that this amount is much higher than 
the upper bound of 6.8 rem given by DSWA.  

When necessary to reconcile a material difference between an 
estimate of dose, from a credible source, submitted by or on 
behalf of a claimant, and dose data derived from official 
military records, the estimates and supporting documentation 
shall be referred to an independent expert, selected by the 
Director of the National Institutes of Health, who shall 
prepare a separate radiation dose estimate for consideration 
in adjudication of the claim.  38 C.F.R. § 3.311(a)(3) 
(1998).   	The difference between the claimant's estimate and 
dose data derived from official military records shall 
ordinarily be considered material if one estimate is at least 
double the other estimate.  38 C.F.R. § 3.311(a)(3)(i) 
(1998).  	A dose estimate shall be considered from a "credible 
source" if prepared by a person or persons certified by an 
appropriate professional body in the field of health physics, 
nuclear medicine or radiology and if based on analysis of the 
facts and circumstances of the particular claim.  38 C.F.R. 
§ 3.311(a)(3)(ii) (1998).  

Since there appears to be a material difference between a 
credible source, Dr. Witcofski, and the estimates provided by 
DSWA, the matter should be referred to an independent expert, 
selected by the Director of the National Institutes of 
Health. 

In the October 1998 Informal Hearing Presentation, the 
veteran's representative requested the following development: 
retrieval of treatment records from Baptist Hospital; 
informing the veteran of the importance of lay statements 
which would corroborate his account of the radiation 
exposure; and securing a copy of a mortality study referred 
to by the Chief Public Health and Environmental Hazards 
Officer in a response to a congressional inquiry.  The 
veteran's representative also asked that a VA examination be 
conducted for the purpose of determining if the veteran 
suffers from a gastrointestinal disability due to radiation 
exposure.  The Board points out that the veteran was afforded 
a VA examination in June 1995 for this purpose and the 
examiner concurred with Dr. Kerr's opinion.  Therefore, at 
this point, another examination may not be in order.  
However, the records and other reports referred to should be 
obtained and associated with the claims folder.  

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should request from the 
veteran further information regarding his 
treatment at Baptist Hospital.  Once the 
veteran provides the requested 
information and the necessary release, 
the records should be obtained.  The RO 
should also inform the veteran of the 
importance of lay statements that would 
corroborate his account of the events 
that occurred during Operation UPSHOT-
KNOTHOLE.  Once obtained, all the 
treatment records and statements should 
be associated with the claims folder.  

2.  If available, the RO should request a 
copy of the mortality study referred to 
by the Chief Public Health and 
Environmental Hazards Officer in a 
September 1997 response to a 
congressional inquiry.  Once obtained, 
the report should be associated with the 
claims folder.

3.  The RO should forward the case to the 
Under Secretary for Benefits, for 
referral of the estimates of the 
veteran's radiation exposure and 
supporting documentation to an 
independent expert, as provided by 
38 C.F.R. § 3.311(a)(3), for preparation 
of a separate radiation dose estimate for 
consideration in adjudication of the 
claim.  Once completed, that report 
should be associated with the claims 
folder.  The case should then be reviewed 
again, on the basis of the expert's dose 
estimate, by the Under Secretary for 
Benefits pursuant to § 3.311(c).

4.  After the above actions have been 
completed, the RO should adjudicate the 
claim of entitlement to service 
connection for radiation enteritis.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and his representative should be 
afforded the applicable time to respond.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  The appellant need 
take no further action unless otherwise informed, but may 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
   The Radiation Dose Assessment provided by DSWA in January 1996 refers to "intensities as high as 
50 R/hr."


